Citation Nr: 0422160	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-24 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code for licensing and certification examinations taken on 
March 25, 2001, April 26, 2001, May 17, 2001, May 25, 2001, 
July 19, 2001, and August 31, 2001.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The appellant had active service from December 1993 to 
December 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That 
decision denied the veteran's application for reimbursement 
of payment for educational benefits for licensing and 
certification examinations dated on March 25, 2001, April 26, 
2001, May 17, 2001, May 25, 2001, July 19, 2001, and August 
31, 2001.  


FINDING OF FACT

Applications for Licensing and Certification Testing Fee 
Reimbursement reflecting that the veteran took licensing and 
certification examinations for Microsoft development and 
installation on March 25, 2001, April 26, 2001, May 17, 2001, 
May 25, 2001, July 19, 2001, and August 31, 2001, was 
received by the RO on May 5, 2003.  


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for 
payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code for licensing and certification 
examinations taken on March 25, 2001, April 26, 2001, May 17, 
2001, May 25, 2001, July 19, 2001, and August 31, 2001. 38 
C.F.R. §§ 21.1029, 21.7131(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who served at least three years of 
continuous active duty or in the case of an individual whose 
initial period of active duty is less than three years, 
serves at least two years of continuous active duty.  38 
U.S.C.A. § 3011 (West 2002).  The veteran meets these 
requirements.  

The material facts in this case are not in dispute.  
Applications for Licensing and Certification Testing Fee 
Reimbursement reflecting that the veteran took licensing and 
certification examinations on March 25, 2001, April 26, 2001, 
May 17, 2001, May 25, 2001, July 19, 2001, and August 31, 
2001, were received by the RO on May 5, 2003.

The Veteran's Contentions
The appellant does not dispute the dates of the examinations 
or the date in which his application was received.  However, 
he maintains that a VA web page that advertised the license 
or certification testing program provided that "[Y]ou can 
receive reimbursement for approved licensing or certification 
tests you take on or after March 1, 2001."  The appellant 
maintains that the date provided by the web page is 
controlling in this matter and he is entitled to 
reimbursement of the examinations in question.  The appellant 
adds that the web page did not indicate that he was required 
to file the application within one year after taking the 
examinations.   

The Applicable Regulations
To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 benefits. When 
an eligible service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows:

(1) If the award is the first award of educational assistance 
for the program of education the service member is pursuing, 
the commencing date of the award of educational assistance is 
the latest of: (i) The date the educational institution 
certifies under paragraph (b) or (c) of this section; (ii) 
One year before the date of claim as determined by § 
21.1029(b); (iii) The effective date of the approval of the 
course; (iv) One year before the date VA receives approval 
notice, 38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.

Analysis
The appellant's Applications for Licensing and Certification 
Testing Fee Reimbursement, reflecting that the appellant took 
examinations for designing and administering Microsoft 
Windows on March 25, 2001, April 26, 2001, May 17, 2001, May 
25, 2001, July 19, 2001, and August 31, 2001, were received 
by the RO on May 5, 2003.  The award of Chapter 30 benefits 
based on that application is only available for up to 12 
months prior, i.e. conducted no earlier than May 5, 2002.  
The examinations, which took place prior to May 5, 2002, as 
is the case here, are not subject to retroactive payment of 
Chapter 30 educational assistance benefits.

The appellant does not dispute the fact that his applications 
were filed on May 5, 2003, for courses taken prior to May 5, 
2002, but he disagrees with the one-year restriction.  He 
asserts that VA is bound by the language of the VA web page 
which states that claimants receive reimbursement for 
approved licensing or certification tests taken after March 
1, 2001.  The veteran has provided a copy of the VA web page 
advertising the licensing and certification program.  

The licensing and certification program is a new VA 
educational benefit that was implemented under the Veterans 
Benefits and Health Care and Improvement Act of 2000, signed 
into law by the President on November 1, 2000.  Veterans 
Benefits and Health Care and Improvement Act of 2000, Pub. L. 
No. 106-419 § 122 Stat. 1835, and amended Pub. L. 107-330, 
§ 308(d), Dec. 6. 2002, 116 Stat. 2828.  The licensing and 
certification program became effective on March 1, 2001.  
This means that claimants may apply for payments under the 
program beginning on March 1, 2001; prior to that date the 
program did not exist.  It does not mean that once an 
application was filed the claimant is automatically entitled 
to receive reimbursement for examinations taken.  This appeal 
turns on whether the veteran's application for reimbursement 
of fees for courses taken was received in a timely manner.  
They were not.  As discussed, VA regulations prevent the 
reimbursement of fees for courses taken more than one year 
before the date in which the claim was received.  The Board 
further notes that the veteran had not previously filed any 
other document that could be considered an informal claim for 
the dates in question.  

It is unfortunate that the veteran may have misunderstood the 
requirements for reimbursement of payment for his licensing 
and certification examinations taken on March 25, 2001, April 
26, 2001, May 17, 2001, May 25, 2001, July 19, 2001, and 
August 31, 2001.  However, the Board is bound by the 
applicable law and regulations when determining claims for VA 
benefits.  The regulatory criteria governing commencement 
dates of awards of Chapter 30 educational assistance benefits 
are clear and specific. Pursuant to these criteria, there is 
no basis upon which to grant the appellant reimbursement of 
payment for educational assistance benefits under Chapter 30, 
Title 38, United States Code for licensing and certification 
examinations taken on March 25, 2001, April 26, 2001, May 17, 
2001, May 25, 2001, July 19, 2001, and August 31, 2001.  
Therefore the Board finds that entitlement to educational 
benefits for the examinations is not warranted.  See Taylor 
v. West, 11 Vet. App. 436 (1998) in which the United States 
Court of Appeals for Veterans Claims held that a veteran was 
not entitled to educational benefits under Chapter 30 where 
the commencing date was after the enrollment period.  As the 
law in this case is dispositive, the veteran's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), was signed into 
law in November 2000. This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The United States Court of 
Appeals for Veterans Claims (CAVC or Court) has held that 
where, as here, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002) 
(Court agreed with legislative history indicating that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim).





ORDER

Entitlement to reimbursement of payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code for licensing and certification examinations taken on 
March 25, 2001, April 26, 2001, May 17, 2001, May 25, 2001, 
July 19, 2001, and August 31, 2001, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



